AMENDMENT NO. 2 TO FORECLOSURE SALE AGREEMENT

 

This Amendment No. II to the FORECLOSURE SALE AGREEMENT (this “Amendment No. 2”)
is entered into as of October 23, 2012 by and among Venture Lending & Leasing
IV, Inc. (“VLL4”), Venture Lending & Leasing V, Inc. (“VLL5”), Silicon Valley
Bank (“SVB”) and Xenogenics Corporation, a Nevada corporation (“Purchaser”).
VLL4, VLL5 and SVB are sometimes referred to hereinafter collectively, as
“Sellers” and individually as a “Seller” and VLL5, in its capacity as collateral
agent for the Sellers under the Loan Agreement (as defined in the Agreement, as
defined below) is sometimes referred to herein as “Agent.”

 

RECITALS

 

WHEREAS, the Sellers entered into a FORECLOSURE SALE AGREEMENT dated
September 30, 2010 with Purchaser (the “Agreement”);

 

WHEREAS, the Sellers entered into AMENDMENT NO. 1 (attached hereto as Exhibit A
and hereinafter referred to as Amendment No. 1) dated September 30, 2011 with
Purchaser modifying certain terms and conditions of the Agreement;

 

WHEREAS, the Purchaser and Sellers now desire to amend the terms of the
Agreement as set forth below; and

 

WHEREAS, pursuant to Section 14(f) of the Agreement, any provision of the
Agreement may be amended by written agreement signed by Purchaser and Sellers.

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants,
terms and conditions set forth herein, all of the parties hereto mutually agree
as follows:

 

AMENDMENT

 

1.                  Amendment to Section 12 development milestones. The first
paragraph of Section 12 of the Agreement relating to the completion by Purchaser
of certain development milestones is hereby amended as follows:

 

The Purchaser shall achieve the following development milestones for the
Generation 2 bioabsorbable stent:

 

(a) Restart manufacturing and produce a Generation 2 bioabsorbable stent device
within 24 months from date of execution of Amendment No. 1;

 

(b) Initiate an animal study within 30 months from date of execution of
Amendment No. 1;

 

(c) Make a regulatory submission to support a human use clinical trial within 36
months from date of execution of Amendment No. 1;

 



 

 



 

(d) Initiate a human use clinical trial within 48 months from date of execution
of Amendment No. 1; and,

 

(e) Make a regulatory submission or equivalent for marketing approval for use in
humans within 60 months from date of execution of Amendment No. 1.

 

2.                  Counterparts; Facsimile. This Amendment No. 2 may be
executed in any number of counterparts, each of which shall be an original, and
all of which together shall constitute one instrument. Executed signatures
transmitted via facsimile will be accepted and considered duly executed.

 

IN WITNESS WHEREOF, Purchaser, Agent and Sellers have caused this Amendment to
be executed as of the day and year first above written.

 



    SELLERS:           VENTURE LENDING & LEASING IV, INC.           By: /s/ Jay
Cohan     Name: Jay Cohan     Its: Vice President             VENTURE LENDING &
LEASING V, INC., as Agent and as a Seller           By: /s/ Jay Cohan     Name:
Jay Cohan     Its: Vice President             SILICON VALLEY BANK           By:
/s/ Bellet Eliasnia     Name: Bellet Eliasnia     Its: Advisor III            
PURCHASER:           XENOGENICS CORPORATION           By: /s/ W. Gerald Newmin  
  Name: W. Gerald Newmin     Its: Chairman & CEO



  



 

 





 

EXHIBIT A

Amendment No. 1

 

 

 



 

